El Juez Presidente Sr. Quiñones,
después de exponer los *100hechos anteriores, emitió la siguiente opinión del Tribunal:
Aceptando los fundamentos de hecho de la sentencia apelada.
Resultando de la certificación que obra en autos, del juicio conciliatorio celebrado entre el demandante, Don Julio Ortiz, y su esposa Doña Rosa Rodríguez, ante el Juez Municipal de Sabana Grande, nueve días antes de la presen-tación de la demanda, y para que se aviniera su esposa al divorcio que solicitaba el demandante, por haber cometido adulterio, manifestó aquella en el acto del juicio estar conforme con la pretensión deducida por su esposo, mediante la causa alegada, por lo que nada tenía que objetar contra ella.
Resultando: que en el acto del juicio oral declararon los testigos de la prueba del demandante Don Enrique Figueroa y Don Juan Irrizarry, ambos mayores de edad y vecinos del pueblo de Lajas, que conocían á los esposos Don Julio Ortiz y Doña Rosa Rodríguez, y les constaba que él motivo de la separación de ambos esposos consistía en haberle sido-ella infiel á su marido con otro hombre, con quien se marchd á vivir en concubinato en el pueblo de Sabana Grande, agregando el primero de dichos testigos, á preguntas de la Presidencia, que los referidos esposos se casaron en Cabo-Rojo, yéndose luego á vivir á Santo Domingo, de donde regresaron á esta Isla, yéndose á vivir después al pueblo de Lajas; que de ahí se marchó ella con un tal Victorio Ortizal pueblo de Sabana Grande, donde vivía en aquella fecha, y que lo del concubinato le constaba por haber visto juntos á Rodríguez y al Victorio Ortiz; y el segundo, que había visto á éste y á la Doña Rosa Rodríguez hablando juntos, por cuyo motivo decía que vivían en concubinato, y que conocía á dichos esposos hacía siete ú ocho años, desde Santo Domingo.
Considerando: que las declaraciones de los dos testigos,. Don Enrique Figueroa y Don Juan Irizarry, ambos mayores de edad, y sin tacha legal para serlo, y que están contestes *102en afirmar que les consta la infidelidad de la esposa Doña Rosa Rodríguez, por haber abandonado la casa conyugal y marchád ose á vivir públicamente en concubinato con otro hombre, en un pueblo distinto del domicilio del marido, confirmadas dichas declaraciones por el allanamiento y conformidad prestados por la esposa demandada, primero en el juicio de conciliación, y después en el escrito.de' contestación á la demanda., constituyen una prueba suficiente del adulterio imputado por el demandante á su esposa, conforme á las reglas de la sana crítica, pues aparte de la gravedad de la imputación, que no es probable la aceptara la esposa, si no fuera absolutamente cierta, no existe ningún otro motivo para sospechar siquiera la existencia de un convenio fraudulento entre marido y mujer para obtener el divorcio.
Considerando: que con arreglo al artículo 164 del Código Civil Revisado, el adulterio cometido por cualquiera de los cónyuges es causa suficiente para decretarse el divorcio con todas las consecuencias que el mismo Código Civil deter-mina.
Vistos los artículos 163, 164, 165, 173, 175, 1343 y 1344 del propio Código Civil. Fallamos: que debemos revocar y revocamos la sentencia apelada, declarando con lugar la demanda de divorcio establecida por Don Julio Ortiz contra su esposa Doña Rosa Rodríguez y en su consecuencia disuelto el vínculo matrimonial existente entre ambos espo-sos, debiendo continuar los hijos habidos durante el matri-monio bajo el cuidado y la patria potestad del demandante D. Julio Ortiz, y decretándose la separación de bienes entre los cónyuges, la que se llevará á efecto en la forma que corresponda, sin especial condenación de costas.
Jueces concurrentes: Sres. Hernández, Figueras y Mac-Leary.
El Juez Asociado Sr. Sulzbacher no formó Tribunal en la vista de este caso.